ORDER
PER CURIAM:
James HawMns pleaded guilty to one count of second degree murder, § 565.021.1, RSMo 1994, one count of first degree assault, § 565.050, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994. Mr. Hawkins was sentenced to three concurrent 30-year sentences within the terms of the plea agreement. Mr. Hawkins Rule 24.035 motion for postconviction relief claimed his pleas were not knowingly and voluntarily made because his counsel induced him to plead guilty. The motion was denied. Mr. Hawkins appealed the denial of the Rule 24.035 motion.
The judgment of the trial court denying the Rule 24.035 motion is affirmed. Rule 84.16(b).